Citation Nr: 1811610	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-20 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from December 1951 to October 1959.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Cleveland, Ohio, Regional Office (RO) which denied claims for service connection right ear and left ear hearing loss and tinnitus.

In June 2017, the Board issued a decision denying the claim for service connection for right ear hearing loss and remanded the claim for left ear hearing loss and tinnitus to obtain a new VA examination.  A new VA examination was conducted in July 2017.

As a new VA examination was conducted in substantial compliance with the remand's directives, the Board may now proceed in adjudicating the case.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran currently has a left ear hearing loss disability that meets the criteria of 38 C.F.R. § 3.385. 

2. The Veteran was exposed to acoustic trauma during service.

3. The Veteran's left ear hearing loss is related to the acoustic trauma he was exposed to in service.



CONCLUSION OF LAW

1. The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for left ear hearing loss disability and tinnitus.  He asserts he has left ear hearing loss and tinnitus as a result of his noise exposure during service, to include noise exposure due to working on the deck of an aircraft carrier without wearing hearing protection.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017). 

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

In this case, organic diseases of the nervous system are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic diseases in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Additionally, sensorineural hearing loss and tinnitus are considered by VA to be organic diseases of the nervous system and are thus subject to presumptive service connection under 38 CFR § 3.309(a).  M21-1MR III.iv.4.B.12.a. 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the facts of the present case, the Veteran asserts that he suffers from left hearing loss and tinnitus as a result of his exposure to acoustic trauma while in service as he worked on the U.S.S. Tarawa (CV-40), an aircraft carrier, during the Korean War.  

The Veteran attended two VA examinations in September 2011 and July 2017 to determine whether he had hearing loss and tinnitus related to his service.  Specifically, both examinations reflect hearing thresholds of 40 decibels or greater in all of the frequencies tested in both ears and tinnitus.  Based on the results of the VA examinations, the Board finds that the Veteran has a left ear loss disability as defined in 38 C.F.R. § 3.385 and that the Veteran has tinnitus. 

The Veteran's service treatment records reflect that he passed the "whisper" test administered in 1951 and 1955, but the VA examiner in the September 2011 examination report noted that the "whisper" test is not valid for VA purposes and that the Veteran could have experienced hearing loss in service as the higher frequencies were not tested with the whisper test.  On his June 2011 application, the Veteran reported that when he was assigned to the flight desk the loud noise made his ear drums rattle and vibrate and described it as uncomfortable.  He further reported that he did not seek medical attention for it at the time but felt his hearing has grown progressively worse.  Also, in a May 2014 statement, the Veteran reported that his hearing has gotten progressively worse during the years since service and also that the acoustic trauma he experienced in service made his ears vibrate.  The Veteran also reported that he could not wear hearing protection while performing his duties.  The Veteran credibly described acoustic trauma in service.  Service records confirm his service on the U.S.S. Tarawa; thus, the Board finds credible the Veteran's assertions that he was exposed to such acoustic trauma as that is consistent with the expected circumstances of his service.  Furthermore, the Veteran is competent to report symptoms such as decreased hearing and tinnitus as they are something that he senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The final question is whether there is a nexus between the current left ear hearing loss and tinnitus and the acoustic trauma in service.  In this regard, the Board finds that the evidence is at least in relative equipoise.  Although the Veteran was not specifically diagnosed with a hearing loss disability or tinnitus of either ear in active service, such is not required.  The Board notes that on VA audiological examinations in September 2011 and July 2017 the VA examiners opined that the Veteran's current hearing loss was not likely related to his exposure to noise in service, reasoning that hearing loss had not been shown during service or on the Veteran's service separation examination.  However, in a May 2013 statement, a private audiologist opined that the Veteran's left ear hearing loss is more likely than not in part related to his service.  The Board recognizes the June 2017 Board decision finding that the Veteran's right ear hearing loss is not service connected.  However, that finding is consistent with the Veteran's private audiologist's statement opining that while the Veteran's right ear hearing loss is less likely than not related to his active duty service, the Veteran's left ear hearing loss is more likely than not related to his service.  

The Board finds the medical evidence of record, along with the Veteran's assertions of the symptoms he experienced during service, in the context of the demonstrated in-service acoustic trauma and a current diagnosis of left ear hearing loss and tinnitus, are sufficient to place in equipoise the question of whether the Veteran's current left ear hearing loss and tinnitus were incurred in service and etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left ear hearing loss and tinnitus were related to his active duty service and the criteria for service connection for left ear hearing loss and tinnitus have been met. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


